UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 19-1464


WILLIAM LEE GRANT, II,

               Plaintiff - Appellant,

          v.

GREGORY K. HARRIS, AUSA; JOINT CHIEFS OF STAFF,

               Defendants - Appellees.



                                 No. 19-1465


WILLIAM LEE GRANT, II,

               Plaintiff - Appellant,

          v.

GREGORY K. HARRIS, AUSA; JOINT CHIEFS OF STAFF,

               Defendants - Appellees.
                                      No. 19-1466


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

GREGORY K. HARRIS, AUSA; JOINT CHIEFS OF STAFF,

                    Defendants - Appellees.



Appeals from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:19-cv-00013-NKM; 6:19-cv-
00016-NKM; 6:19-cv-00017-NKM)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       In these consolidated appeals, William Grant, II, challenges the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaints under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find that these appeals are

frivolous. Accordingly, we dismiss the appeals for the reasons stated by the district

court. Grant v. Harris, No. 6:19-cv-00013-NKM (W.D. Va. Apr. 22, 2019); Grant v.

Harris, No. 6:19-cv-00016-NKM (W.D. Va. Apr. 22, 2019); Grant v. Harris, No. 6:19-

cv-00017-NKM (W.D. Va. Apr. 22, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3